Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Juan Rossi, Reg. No. 69,385 on 2/21/22.

Amend Claims 1-20 as follows:

1.	A computer system associated with an autonomous vehicle, the computer system comprising:
each of the one or more fluid channels being configured to circulate a first working fluid from a respective fluid ingress point to a respective fluid egress point;
	one or more processors coupled to the one or more cold plates;
	at least one of (i) one or more vapor chambers and (ii) one or more heat pipes contained within the one or more fluid channels, the at least one of (i) one or more vapor chambers and (ii) one or more heat pipes contained within the one or more fluid channels being a first portion of heat from the one or more processors and transfer the first portion of the heat [[away]] from the one or more processors via a second working fluid in the at least one of (i) the one or more vapor chambers and (ii) the one or more heat pipes to the first working fluid in the one or more fluid channels; 
	one or more heat sinks enclosed within the one or more fluid channels and coupled to the at least one of (i) the one or more vapor chambers and (ii) the one or more heat pipes, the one or more heat sinks configured to transfer the first portion of the heat from the at least one of (i) the one or more vapor chambers and (ii) the one or more heat pipes to the first working fluid circulating in the one or more fluid channels; and
	a chassis housing the one or more cold plates, the one or more processors, and the at least one of (i) the one or more vapor chambers and (ii) the one or more heat pipes.

computer system at least one of (i) one or more additional vapor chambers and (ii) one or more additional heat pipes coupled to the one or more cold plates 

3.	 The computer system additional heat sinks coupled to at least one of (i) the one or more fluid channels, and (ii) the at least one of (a) the one or more additional vapor chambers and (b) the one or more additional heat pipes, the one or more additional heat sinks configured to dissipate heat from the first working fluid circulating in the one or more fluid channels.

4.	 The computer system 2, wherein the one or more additional vapor chambers comprise a plurality of additional vapor chambers and/or the one or more additional heat pipes comprise a plurality of additional heat pipes.

5.	The computer system at least one of (i) one or more additional heat pipes and (ii) one or more additional vapor chambers coupled to or embedded in the one or more cold plates and configured to collect at least a portion of the heat from at least one of (i) the one or more processors and (ii) one or more electronic components in the computer system [[ADSC]], and transfer at least the portion of the heat away from (i) the one or more processors and (ii) the one or more electronic components via a third working fluid in at least one of (i) the one or more additional heat pipes and (ii) one or more additional vapor chambers.

6.	The computer system 

7.	The computer system the at least one of (i) the one or more vapor chambers and (ii) the one or more heat pipes is configured to collect at least a portion of heat generated by the one or more electronic components and transfer at least the portion of the heat away from the one or more electronic components via the second working fluid.

8.	The computer system is configured to collect at least a portion of the heat from (i) at least one of the one or more processors and (ii) the at least one of (a) the one or more vapor chambers and (b) the one or more heat pipes, and transfer the at least the portion of the heat away from (i) the at least one of the one (ii) the at least one of (a) the one or more vapor chambers and (b) the one or more heat pipes.

9.	The computer system at least one of (i) the one or more vapor chambers and (ii) the one or more heat pipes is [[are]] coupled to the one or more processors, and wherein the one or more fluid channels [[are]] is embedded in the one or more cold plates and run through an inside portion of the one or more cold plates. 

10.	The computer system system is coupled to [[an]] the autonomous vehicle and configured to perform one or more operations of the autonomous vehicle.
	
11.	A method comprising:
transferring, via a first working fluid in at least one of (i) one or more vapor chambers and (ii) one or more heat pipes contained within one or more fluid channels a computersystem a first portion of heat away from one or more processors in the computer system [[ADSC]];
transferring, via one or more heat sinks enclosed within the one or more fluid channels, the first portion of the heat from the at least one of (i) one or more vapor chambers and (ii) one or more heat pipes;
one or more heat sinks, the first portion of the heat to the one or more fluid channels in the one or more cold plates,  each of the one or more fluid channels being configured to circulate a second working fluid from a respective fluid ingress point to a respective fluid egress point; and
removing the first portion of the heat via the second working fluid in the one or more fluid channels.

12.	The method of claim 11, further comprising:
	collecting, via at least one of (i) one or more additional vapor chambers and (ii) one or more additional heat pipes first portion of the heat transferred away from the one or more processors to yield a portion of collected heat; and 
	transferring the portion of the collected heat via the second working fluid in the one or more fluid channels.

13.	The method of claim 12, wherein the transferring the portion of the collected heat via the second working fluid in the one or more fluid channels comprises:
	dissipating the portion of the collected heat via one or more additional heat sinks coupled to at least one of (i) the one or more fluid channels and (ii) the at least one of (a) the one or more additional vapor chambers and (b) the one or more additional heat pipes.

14.	The method of claim [[11]] 12, wherein the one or more additional vapor chambers comprise a plurality of additional vapor chambers and/or the one or more additional heat pipes comprise a plurality of additional heat pipes.

15.	The method of claim 11, wherein the one or more cold plates comprise at least one of (i) one or more additional heat pipes and (ii) one or more vapor chambers coupled to or embedded in the one or more cold plates and configured to collect at least a portion of the heat from at least one of the one or more processors and at least a portion of the heat from one or more electronic components, and transfer the at least the portion of the heat away from the at least one of (i) the one or more processors and (ii) the one or more electronic components via a third working fluid in at least one of  (i) the one or more additional heat pipes and (ii) the one or more additional vapor chambers.

16.	The method of claim 11, further comprising:
	collecting, via at least one of [[the]] (i) one or more additional vapor chambers and (ii) one or more additional heat pipes, at least a portion of heat from one or more electronic components in the computer system [[ADSC]] to yield a portion of collected heat, the one or more electronic components comprising at least one of a circuit board, a memory, a field-programmable gate array, an application-specific integrated circuit, a storage device, a system-on-chip, and power electronics; and
the collected heat away from the one or more electronic components via the at least one of (i) the one or more additional vapor chambers and (ii) the one or more additional heat pipes.

17.	The method of claim 16, further comprising:
	collecting the portion of the collected heat via the one or more fluid channels; and
	dissipating the portion of the collected heat via at least one of (i) the second working fluid in the one or more fluid channels and (ii) one or more additional heat sinks implemented with the one or more fluid channels.

18.	The method of claim 11, wherein the one or more processors comprise at least one of a central processing unit, a graphics processing unit, and a digital signal processor, and wherein the one or more fluid channels [[are]] is configured to collect at least a portion of the heat from (i) at least one of the one or more processors and (ii) the at least one of (a) the one or more vapor chambers and (b) the one or more heat pipes, and transfer the at least the portion of the heat away from (i) the at least one of the one or more processors and (ii) the at least one of (a) the one or more vapor chambers and (b) the one or more heat pipes.

19.	The method of claim 11, wherein the removing the first portion of the heat via the second working fluid in the one or more fluid channels comprises dissipating the first portion of the heat via at least one of (i) the second working (ii) the at least one of (a) the one or more and (b) the one or more heat pipes contained in the one or more fluid channels, and (iii) one or more additional heat sinks associated with the one or more fluid channels. 

20.	The method of claim 11, wherein the at least one of (i) the one or more vapor chambers and (ii) the one or more heat pipes is [[are]] coupled to the one or more processors, wherein the one or more fluid channels [[are]] is embedded in the one or more cold plates and run through an inside portion of the one or more cold plates

Amend Specification as follows:

a.	Para. [0024], line 2, change “116” to --114--;
b.	Para. [0070], line 5, change “l-shape” to --L-shape--;
c.	Para. [0106], line 1, change “l-shape” to --L-shape--;
d.	Para. [0112], line 1, change “1102” to --1202--;
e.	Para. [0112], line 2, change “1102” to --1202--;
f.	Para. [0112], line 3, change “1102” to --1202--;
g.	Para. [0112], line 5, change “1102” to --1202--;
h.	Para. [0113], line 6, change “1102” to --1202--;

j.	Para. [0121], line 1, change “1310” to –1310 or 1360--;
k.	Para. [0121], line 1, change “FIGS. 13A” to --FIGS. 13A and 13B, respectively,--;
l.	Para. [0121], line 1, change “1310” to --1310 or 1360--;
m.	Para. [0121], line 1, change “1310” to --1310 or 1360--; and
n.	Para. [0121], line 1, change “1310” to --1310 or 1360--.

	REASONS FOR ALLOWANCE
The claims 1-20 are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure/method as in claims 1 or 11, comprising the combination of: one or more cold plates comprising one or more fluid channels; at least one of (i) one or more vapor chambers and (ii) one or more heat pipes contained within the one or more fluid channels, the at least one of (i) one or more vapor chambers and (ii) one or more heat pipes contained within the one or more fluid channels; one or more heat sinks enclosed within the one or more fluid channels and coupled to the at least one of (i) the one or more vapor chambers and (ii) the one or more heat pipes.  The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said independent claims 1, 11, and all claims dependent therefrom patentable over art of record.  
The closest references to the present invention are believed to be as follows: US 2007/0204646 discloses heat pipes contained within the one or more fluid channels, but fails to disclose one or more heat sinks enclosed within the one or more fluid channels 
 These above listed references all lack the specific structure/method and arrangement in claims 1 or 11.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
a.	US 6,808,015, 7,796,389 (fig. 3), 9,019,704, 10,779,446, 2021/0320048 and 2021/0321526 disclose a cold plate with a fluid channel and a vapor chamber coupled to the cold plate.  
b.	US 6,421,240, 6,687,126, 7,551,442 (fig. 4A), 8,274,787, 8,755,179, 8,873,237 (fig. 4A), 9,292,058, 10,481,652 (fig. 9) and 2005/0174735 (fig. 7) disclose a cold plate with a fluid channel and heat pipes coupled to the cold plate.

d.	KR 10-15-0088694 (fig. 9) discloses a pair of mirror image L-shaped heat pipes.
e.	US 2021/0204444 is a related application to the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




RJH  2/26/2022
/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835